                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

  MCR OIL TOOLS LLC,                     §
      Plaintiffs,                        §
                                         §
  v.                                     §
                                         §
                                              Civil Action No. 3:18-CV-731-X
  SPEX OFFSHORE LTD.,                    §
  SPEX SERVICES LTD.,                    §
  SPEX OFFSHORE (UK) LTD.,               §
  SPEX GROUP US LLC,                     §
  SPEX ENGINEERING (UK) LTD.,            §
  SPEX GROUP HOLDINGS, LTD.,             §
  SPEX CORPORATE HOLDINGS,               §
  LTD., AND JAMIE OAG                    §
        Defendants.                      §
                                         §


                    MEMORANDUM OPINION AND ORDER

       The Court GRANTS MCR Oil Tools LLC’s unopposed motion [Doc. No. 241] for

leave to supplement their responses to the defendants’ motions to dismiss.

IT IS SO ORDERED this 20th day of November, 2019.




                                         BRANTLEY STARR
                                         UNITED STATES DISTRICT JUDGE




                                         1
